. ,,
'AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Pagel of I
                                                                                                                                                     Ii-1f   II,



~-'--~~~~UN-~IT~E.....D~S....T~A~T---E_S_D~I~S~T~R~IC~T~C-0-U~R~T~~~~~                                                                                       11




                                                SOUTHERN DISTRICT OF CALIFORNIA                                                                              I]11

                      United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                 v.                                             (For Offenses Committed On or After November 1, 1987)


                  Miguel Angel Montes-Coelotl                                   Case Number: 3:19-mj-21249

                                                                                Richard Brian Rodriguez
                                                                                Defendant's Attorney


.REGISTRATION NO. 83899298
THE DEFENDANT:
 lEl pleaded guilty to count(s) 1 of Complaint
                                           -----'--~-----------------------
 0 was found guilty to count( s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                              Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                    1

 D The defendant has been found not guilty on count( s)
                                                                            -------------------
 0 Count(s)                                                                      dismissed on the motion of the United States.
                    ---~--------------



                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              -~TIME SERVED                                 D                                        days

 lEl   Assessment: $10 WAIVED lg] Fine: WAIVED
 lEl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
 D     Court recommends defendant be deported/removed with relative,                          charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.



                                                            FILED
Received       f'      O'1       OO l..\:?                   MAR 1 3 2019
               DUSM




 Clerk's Office Copy                                                                                                        3:19-mj-21249
